IN THE SUPREME COURT OF THE STATE OF NEVADA


                  CORITHIAN EDWARDS A/K/A                               No. 66893
                  CORINTHIAN CONWAY EDWARDS,
                  Appellant,
                  vs.
                  THE STATE OF NEVADA,
                                                                             FILED
                  Respondent.                                                MAY 1 2 2016


                                          ORDER OF AFFIRMANCE
                              This is an appeal from a judgment of conviction, pursuant to a
                  jury verdict, of six counts of conspiracy to commit robbery, three counts of
                  burglary while in possession of a firearm, three counts of assault with a
                  deadly weapon, six counts of robbery with the use of a deadly weapon,
                  three counts of attempted murder with the use of a deadly weapon, and
                  one count of battery with use of a deadly weapon resulting in substantial
                  bodily harm. Eighth Judicial District Court, Clark County; Kathleen E.
                  Delaney, Judge.
                              First, appellant Corinthian Edwards contends that the State
                  exercised a peremptory challenge in violation of Batson v. Kentucky, 476
U.S. 79 (1986). Proving a Batson violation involves three steps. Hawkins
                  v. State, 127 Nev. 575, 578, 256 P.3d 965, 966 (2011); Purkett v. Elem, 514
U.S. 765, 767 (1995) (summarizing the three-step Batson analysis). First,
                  "the opponent of the peremptory challenge must make out a prima facie
                  case of discrimination." Ford v. State, 122 Nev. 398, 403, 132 P.3d 574, 577
                  (2006). Next, "the production burden then shifts to the proponent of the
                  challenge to assert a neutral explanation for the challenge."   Id. Finally,
                  "the trial court must then decide whether the opponent of the challenge
                  has proved purposeful discrimination." Id. This court reviews the district
SUPREME COURT
      OF
    NEVADA


(0) 1.947A msep

                                                                                  ip-AL-kci(C                court's ruling on a Batson challenge for clear error.    Conner v. State, 130
                Nev., Adv. Op. 49, 327 P.3d 503, 510 (2014).
                            The district court found that Edwards made a prima facie case
                of discrimination and asked the State to give a race-neutral reason for its
                exercise of a peremptory challenge on potential juror 394, an African
                American. The State explained that it did not want her on the jury
                because she had testified as an alibi witness in her cousin's criminal trial.'
                Edwards argued that the State's explanation was pretextual, which was
                evidenced by the fact that the State withdrew its challenge to a different
                potential juror who was also African American. Edwards also argued that
                eliminating all jurors who had testified on behalf of a family member in a
                criminal trial would have a disparate impact on African Americans as a
                group. The district court held that the State's reason was not pretextual
                and denied the Batson challenge.
                            Edwards fails to demonstrate that the district court erred.
                Edwards provides no analysis of the bases for pretext this court has
                previously acknowledged, see Hawkins, 127 Nev. at 578-79, 256 P.3d at
                968;   Conner, 130 Nev., Adv. Op. 49, 327 P.3d at 510, and has not
                convinced us that we should disregard the district court's determination
                that the prosecutor's given reason was race-neutral, see Hernandez v. New
                York, 500 U.S. 352, 365 ("In the typical peremptory challenge inquiry, the


                       'On appeal, the State argues that the prosecutor might have
                exercised a peremptory challenge on potential juror 394 because she was
                related to noted public defenders in Clark County. We decline to consider
                this argument as it was not offered below. See Miller-El v. Dretke, 545
U.S. 231, 246 (2005) ("It would be difficult to credit the State's new
                explanation, which reeks of afterthought.").



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                decisive question will be whether counsel's race-neutral explanation for a
                peremptory challenge should be believed. There will seldom be much
                evidence bearing on that issue, and the best evidence often will be the
                demeanor of the attorney who exercises the challenge."). Accordingly, we
                conclude that no relief is warranted on this claim.
                            Second, Edwards contends that insufficient evidence supports
                two of his attempted murder convictions because there was no indication
                that the shooters intended to kill the victims. 2 Our review of the record on
                appeal, however, reveals sufficient evidence to establish guilt beyond a
                reasonable doubt as determined by a rational trier of fact.        See Origel-
                Candido v. State, 114 Nev. 378, 381, 956 P.2d 1378, 1380 (1998); Jackson
                v. Virginia, 443 U.S. 307, 319 (1979). The evidence presented at trial
                clearly indicates that the suspects shot at the victims and the jury could
                reasonably infer they intended to kill the victims even though they did not
                announce their intent to do so. See NRS 200.010 (defining murder); NRS
                193.330(1) (defining attempt); see also Grant v. State, 117 Nev. 427, 435,
                24 P.3d 761, 766(2001) ("Intent need not be proven by direct evidence but
                can be inferred from conduct and circumstantial evidence."). A verdict will
                not be disturbed on appeal where, as here, it is supported by substantial
                evidence. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see
                also McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).


                      2In his reply brief, Edwards contends that the State presented
                insufficient evidence that he specifically intended for his accomplice to kill
                the victim he shot at and the instruction regarding accomplice liability
                was insufficient. We decline to consider these assertions as they were
                raised for the first time in Edwards' reply brief. See La Chance v. State,
                130 Nev., Adv. Op. 29, 321 P.3d 919, 929 n.7 (2014); NRAP 28(c).


SUPREME COURT
         OF
     NEVADA
                                                      3
(0) 1947 A
                            Third, Edwards contends that the district court abused its
                discretion by allowing a detective to testify that he confessed to his
                cellmate that he committed the robberies. We review the district court's
                decision to admit evidence for abuse of discretion.   Thomas v. State, 122
Nev. 1361, 1370, 148 P.3d 727, 734 (2006). This testimony was not
                hearsay because it was not offered for the truth of the matter asserted but
                to explain why the detective did not test evidence for DNA.        See NRS

                51.035. However, because the statement was not offered for the truth of
                the matter asserted, its probative value was substantially outweighed by
                the danger for unfair prejudice.   See NRS 48.035. We thereby conclude
                that the district court abused its discretion by admitting this testimony.
                However, we also conclude that the error was harmless for several
                reasons. First, the district court gave a strong admonishment regarding
                the permissible use of the evidence. See Allred v. State, 120 Nev. 410, 415,
                92 P.3d 1246, 1250 (2004) (explaining that this court presumes juries
                follow instructions). Second, Edwards, not the State, brought up the fact
                that he had allegedly confessed in his opening statement. Third, the
                evidence against Edwards was strong, consisting of numerous eyewitness
                identifications, physical evidence, and video evidence. 3 See Tavares v.



                      3 Edwards also argues that admission of the evidence violated his
                right to confrontation and warranted a mistrial. We are not convinced
                that Edwards preserved these claims because, after counsel Jeannie Hua
                made these arguments below, counsel Jonathan MacArthur made
                statements which suggest that the defense withdrew these objections
                MacArthur also noted that any prejudice could be remedied by an
                admonishment, which the district court gave. In any event, admission of
                the evidence did not violate Edwards' right to confrontation because it was
                not offered for the truth of the matter asserted.         See Crawford v.
                                                                 continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                State, 117 Nev. 725, 732, 30 P.3d 1128, 1132(2001) (explaining that the
                test for nonconstitutional harmless error "is whether the error had
                substantial and injurious effect or influence in determining the jury's
                verdict" (internal quotation marks omitted)), holding modified by Mclellan
                v. State, 124 Nev. 263, 182 P.3d 106 (2008). Accordingly, we conclude that
                no relief is warranted on this claim.
                            Fourth, Edwards contends that the district court abused its
                discretion by declining to admit the judgment of conviction and guilty plea
                agreement of his accomplice, Lamar Harris. 4 We conclude that the district
                court did not abuse its discretion because the relationship between this
                evidence and the point Edwards claims he was trying to make was
                tenuous at best and therefore he fails to convince us that the evidence was
                relevant or otherwise admissible.       See NRS 48.015 (defining relevant

                evidence); NRS 48.035 (explaining that relevant evidence may be excluded
                when it is confusing or misleading). Accordingly, we conclude that no
                relief is warranted on this claim.




                . . . continued
                Washington, 541 U.S. 36, 59 n.9 (2004); see generally Williams v. Illinois,
                       U .S. , 132 S. Ct. 2221, 2235 (2012) (reiterating that the
                Confrontation Clause does not bar the use of testimonial statements for
                purposes other than establishing the truth of the matter asserted).
                Moreover, under the circumstances, a mistrial was not warranted. See
                Rudin v. State, 120 Nev. 121, 143, 86 P.3d 572, 586 (2004).

                      4 Edwards also argues that the district court erred by declining to
                admit evidence regarding an alternative suspect. We decline to consider
                this claim because it was not adequately raised until Edwards' reply brief.
                See LaChance, 130 Nev., Adv. Op. 29, 321 P.3d at 929 n.7; NRAP 28(c).



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A
                                 Fifth, Edwards contends that the district court abused its
                   discretion by denying his motion for a continuance in order for his expert
                   to testify regarding cross-racial identifications and the proper methods for
                   constructing photographic lineups. The record reflects, however, that the
                   district court did not exclude the testimony because it would have required
                   a continuance, but rather because the testimony was not anticipated and
                   therefore a foundation was not laid for it, which was necessary for the
                   testimony to assist the jury. This court will not reverse a district court's
                   decision regarding the admission of expert testimony absent an abuse of
                   discretion.   See Hereford v. State, 126 Nev. 719, 367 P.M 778 (2010).
                   Edwards fails to demonstrate that the district court abused its discretion.
                   Even assuming otherwise, any error was harmless given the strong
                   evidence presented at trial. Accordingly, we conclude that no relief is
                   warranted on this claim.
                                 Sixth, Edwards contends that cumulative error warrants
                   relief. No relief is warranted on this claim because we have only found
                   one error, which, in of itself, does not warrant relief.
                                 Having considered Edwards' contentions and concluded that
                   no relief is warranted, we
                                 ORDER the judgment of conviction AFFIRMED.


                                                         AA;
                                              Hardesty


                                                                                          J.
                   Saitta                                       Pickering




SUPREME COURT
        OF
     NEVADA
                                                           6
(0) 1947A    ern
                cc: Hon. Kathleen E. Delaney, District Judge
                     Jonathan E. MacArthur
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  7
(0) 1947A